Case: 20-11232       Document: 00516454235           Page: 1      Date Filed: 08/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                              August 31, 2022
                                      No. 20-11232
                                                                                Lyle W. Cayce
                                                                                     Clerk
   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Mayeli Molina,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:17-CR-341


   Before Smith, Duncan, and Oldham, Circuit Judges.
   Per Curiam:*
          Mayeli Molina was convicted of conspiring to distribute over 500
   grams of methamphetamine (“meth”) and sentenced to 292 months’ impris-
   onment. She appeals her conviction and sentence.
          Regarding her conviction, Molina complains that, although the gov-
   ernment designated several of its lay witnesses as experts, the trial court took


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11232        Document: 00516454235          Page: 2   Date Filed: 08/31/2022




                                      No. 20-11232


   no steps to prevent jury confusion. Regarding her sentence, Molina chal-
   lenges both the district court’s factual findings and its stated reasons. Molina
   contends that the court did not make findings, but if it did, the ones it made
   are clearly erroneous. And she maintains that the court sentenced her par-
   tially as punishment for exercising her constitutional right to a jury trial. We
   affirm.

                                           I.
             Federal investigators first became aware of Molina when they ob-
   served text messages between her and another individual whose line had been
   tapped. Those communications made it appear that Molina had picked up a
   kilogram of meth on her uncle’s behalf, providing money in exchange. The
   authorities began investigating Molina as a potential participant in a drug-
   trafficking conspiracy.
             Evidence of Molina’s involvement gradually piled up. A series of text
   messages and financial transfers suggested that she had arranged and paid for
   drug transactions. A search of her house revealed scales and baggies. A
   cooperating witness confirmed Molina’s involvement in the pickup that had
   first alerted the authorities. And a second cooperating witness testified to
   selling several kilograms of meth to Molina on multiple occasions.
             Molina was indicted as part of an eighteen-person operation to import
   meth from Mexico into the United States. Molina’s co-defendants pleaded
   guilty. The government presented testimony from its two cooperating wit-
   nesses and several government agents, all of whom had been personally
   involved in the investigation. The jury instructions listed all but one of those
   agents as expert witnesses.
             Molina testified, laying the blame primarily on her uncle. Because he
   is old and infirm, she explained, Molina often allowed her uncle to use her
   phone and ran errands for him. She admitted to participating in the transac-




                                           2
Case: 20-11232      Document: 00516454235           Page: 3   Date Filed: 08/31/2022




                                     No. 20-11232


   tion with the first cooperating witness but claimed that, because the bags were
   opaque, she had not realized they contained drugs and money. As for the
   second cooperating witness, she claimed that her uncle sent all the incrimin-
   ating text messages. The jury convicted Molina of conspiracy to distribute at
   least 500 grams of meth.
          In calculating the base offense level, the presentence investigation
   report (“PSR”) attributed thirteen kilograms of “ice” (that is, high-purity)
   meth to Molina, despite the fact that no meth in Molina’s possession had ever
   been recovered. Molina objected, averring that she should be held responsi-
   ble for only six kilograms of meth and that none of it should be counted as ice.
   The district court overruled both objections and adopted the PSR. The base
   offense level, with a two-point enhancement because the meth was imported,
   resulted in a guidelines sentencing range of 292 to 365 months.
          Molina requested a downward departure, pointing to her lack of crim-
   inal history and relatively minor role in the conspiracy. The district court
   declined to indulge. The court acknowledged that it had given downward
   departures in similar cases but expressed frustration with Molina’s decision
   not to accept responsibility and instead “insist[ ] on going to trial.” The
   court was particularly frustrated with Molina’s apparently false testimony on
   her own behalf. The court sentenced Molina to 292 months’ imprisonment,
   the low end of the guidelines range.
          On appeal, Molina challenges her conviction and sentence. She main-
   tains that the trial court erred in three ways. First, it allowed the government
   to present dual-purpose fact and expert witnesses without appropriate safe-
   guards. Second, it failed to make sufficient factfindings regarding the quan-
   tity and quality of meth attributable to her, and if it did make those findings,
   they were clearly erroneous. Third, Molina says that her sentence, while not
   substantively unreasonable, was imposed as punishment for her decision to




                                          3
Case: 20-11232      Document: 00516454235           Page: 4     Date Filed: 08/31/2022




                                     No. 20-11232


   exercise her Sixth Amendment right to stand trial.

                                          II.
          Regarding the conviction, Molina says that, although the government
   presented most of its witnesses as both fact and expert witnesses, the district
   court failed to take any protective steps to prevent that dual role from confus-
   ing the jury. Molina did not object, so, as she concedes, we review only for
   plain error. We conclude that the plain-error standard has not been satisfied.

                                          A.
          To show plain error, Molina must show that (1) there was error, (2) the
   error was obvious, and (3) the error affected her substantial rights. Molina-
   Martinez v. United States, 578 U.S. 189, 194 (2016). Even if she makes that
   showing, this court will correct the error only if, in our discretion, we deter-
   mine that it “seriously affects the fairness, integrity or public reputation of
   judicial proceedings.” Ibid. (quotation omitted).

                                          B.
          We pretermit a discussion of the first two prongs because, even assum-
   ing error that was obvious, such assumed error did not harm Molina’s sub-
   stantial rights, so this appeal fails on the third prong of plain-error review.
          “Error is prejudicial if there is a reasonable probability that the result
   of the proceedings would have been different but for the error.” United States
   v. Gonzalez-Rodriguez, 621 F.3d 354, 363 (5th Cir. 2010). It is not prejudicial
   if the remaining evidence of guilt, after errors are excised, was strong enough
   to make a guilty verdict the much more likely outcome. See, e.g., United States
   v. Haines, 803 F.3d 713, 732–33 (5th Cir. 2015); United States v. Gonzalez-
   Rodriguez, 621 F.3d 354, 367 (5th Cir. 2010).
          Molina could have been convicted even if the testimony of the six wit-
   nesses had been excluded. That would still leave the police officer who




                                           4
Case: 20-11232       Document: 00516454235          Page: 5   Date Filed: 08/31/2022




                                     No. 20-11232


   searched Molina’s house and phone, finding scales, baggies, and receipts for
   large transfers of money to Mexico. More importantly, it would also leave the
   two witnesses who testified that they personally transacted in meth with
   Molina. Those witnesses had an obvious self-interest in cooperating with the
   authorities, but their testimony was supported with documented communica-
   tions.     Excluding the dual-use witnesses would also leave Molina’s
   sometimes-unconvincing testimony in her own defense.
            And fortunately for the government, it relied very little on the wit-
   nesses’ expertise. Instead, the claimed error stemmed from the designation
   of the witnesses as experts in pleadings, which was passed on in the jury
   instructions. Even if those instructions might have confused the jury or given
   the witnesses an unwarranted aura, see Haines, 803 F.3d at 730–31, the effect
   would have been slight—the instructions stressed that the jury did not have
   to accept expert opinions and “should judge such testimony like any other
   testimony.” It strains credulity to maintain the verdict would have been dif-
   ferent but for that instruction. Thus, any error was harmless. Because
   Molina did not object and give the district court a chance to resolve the issue,
   her challenge on appeal fails.

                                         III.
            Molina’s next challenge is to the PSR, which the district court
   adopted. Molina presents three theories regarding that adoption. First, she
   says, the court did not make explicit findings regarding the amount of meth
   attributable to her. Second, the court clearly erred with regard to the quantity
   of the meth. Third, it clearly erred with regard to the meth’s quality.
            We disagree with all three theories. The trial court did make findings
   by rejecting Molina’s objections and adopting the PSR. And those findings
   are supported by sufficient evidence to make them plausible in light of the
   record as a whole.




                                           5
Case: 20-11232      Document: 00516454235            Page: 6    Date Filed: 08/31/2022




                                      No. 20-11232


                                           A.
          Molina timely objected on this issue. But “the quantity of drugs in-
   volved in an offense is a factual determination” and thus is reviewed only for
   clear error. United States v. Alford, 142 F.3d 825, 831 (5th Cir. 1998). Thus,
   this court must affirm if the decision is “plausible in light of the record as a
   whole.” Ibid. (quotation omitted). Moreover, factual findings in support of a
   sentence need be supported only by a preponderance of the evidence, with
   the burden on the government. See United States v. Betancourt, 422 F.3d 240,
   247 (5th Cir. 2005). If the district court failed to find relevant facts in support
   of a sentence, remand for further proceedings is appropriate. See, e.g., United
   States v. Carreon, 11 F.3d 1225, 1228 (5th Cir. 1994).

                                           B.
          The district court made sufficiently explicit findings about the amount
   and quality of the meth attributable to her. The PSR concluded that Molina
   was accountable for thirteen kilograms of ice. Molina objected to both the
   amount and the characterization as ice, and the district court overruled both
   objections and adopted the PSR. A district court may make findings of fact
   by adopting the PSR even without “a catechismic regurgitation of each fact
   determined.” United States v. Rodriguez-Rodriguez, 388 F.3d 466, 468 n.8 (5th
   Cir. 2004) (per curiam) (quotation omitted). Such a formality is particularly
   unnecessary after the court has rejected challenges to the PSR concerning the
   precise facts in dispute. Thus, the court found that Molina was accountable
   for thirteen kilograms of ice.
          Molina’s contrary position rests on Carreon and an unpublished
   decision, United States v. Ramos, 545 F. App’x 301, 309 (5th Cir. 2013) (per
   curiam). But remand in Carreon was warranted by special circumstances:
   This court was “unable to determine how the district court resolved the[ ]
   issues”—the district court’s rejection of one portion of the PSR made it




                                           6
Case: 20-11232        Document: 00516454235         Page: 7    Date Filed: 08/31/2022




                                     No. 20-11232


   difficult to see how another portion could still be right. Carreon, 11 F.3d
   at 1231. There is no similar unclarity in this case. Ramos, however, could be
   read to require explicit factfindings regardless of circumstance. See Ramos,
   545 F. App’x at 308–09. But that case is not binding, and insofar as Ramos
   requires district courts verbally to regurgitate factual findings of the PSR,
   even after specifically rejecting objections to those same findings, we decline
   to follow it as contrary to Rodriguez-Rodriguez. Molina’s first theory chal-
   lenging the district court’s adoption of the PSR fails.
          Turning to Molina’s second theory, the finding that Molina was ac-
   countable for thirteen kilograms of meth was not clearly erroneous. No meth
   belonging to Molina was seized in this case, but drug quantities may be
   inferred as long as the evidence the district court relies on has “sufficient
   indicia of reliability to support its probable accuracy.” Betancourt, 422 F.3d
   at 247 (quotation omitted). That bar can be cleared by, among other things,
   testimony of a co-conspirator. United States v. Arayatanon, 980 F.3d 444, 451
   (5th Cir. 2020).
          Both cooperating witnesses testified to selling meth to Molina. The
   first testified to a kilogram, and the second testified that he had sold her sev-
   eral kilograms at a time more than three times. Molina attacks the second
   witness’s credibility based on (minor) inconsistencies and the witness’s drug
   use. But there is also hard evidence linking Molina to the transactions,
   including text messages and wire transfers to Mexico for roughly the whole-
   sale value of a kilogram of meth. In light of that evidence, the district court’s
   acceptance of the thirteen-kilogram estimate easily crosses the threshold of
   plausibility.
          As for Molina’s third theory, the finding that Molina’s meth qualified
   as ice was also not clearly erroneous. Ice is defined as meth that is “at least
   80% purity.” U.S. Sent’g Guidelines Manual § 2D1.1(c) n.(C)




                                          7
Case: 20-11232      Document: 00516454235            Page: 8    Date Filed: 08/31/2022




                                      No. 20-11232


   (U.S. Sent’g Comm’n 2021). The district court cannot assume that a
   particular quantity of meth clears the bar, but it can infer that unrecovered
   drugs have purity levels similar to those that are tested. See, e.g., United States
   v. Rodriguez, 666 F.3d 944, 947 (5th Cir. 2012).
          Meth recovered from the second cooperating witnesses was tested and
   proved to be ice, along with meth believed to trace back to the first cooper-
   ating witness. The second cooperating witness also provided subjective
   descriptions of the meth he imported and cooked, describing it as “crystal.”
   Molina points out that no meth was ever seized from her, meaning that attrib-
   uting a purity level to her requires an inferential step beyond just assuming
   that all drugs belonging to one person were similar in purity. See, e.g., Rod-
   riguez, 666 F.3d at 947; United States v. Dinh, 920 F.3d 307, 313 (5th Cir.
   2019). But such an inference is justified where, as here, the meth was seized
   from the same co-conspirators who supplied the defendant. The finding
   regarding the quality of meth attributable to Molina was not error.

                                          IV.
          Molina’s final challenge centers on the trial judge’s stated reasoning
   for sentencing Molina to 292 months’ imprisonment. That sentence was at
   the low end of the guideline range proposed by the PSR, and Molina does not
   challenge its substantive reasonableness. Instead, she points to various state-
   ments made by the judge and contends that the judge sought to punish Molina
   for exercising her Sixth Amendment right to stand trial. We conclude that
   the judge’s remarks, considered in proper context, reveal no such intention,
   so we reject Molina’s challenge.

                                           A.
          The standard of review is unclear. Molina asks for de novo review,
   while the government asks for plain error. There is an unpublished decision
   applying plain-error review in partially analogous circumstances. See United




                                           8
Case: 20-11232      Document: 00516454235            Page: 9    Date Filed: 08/31/2022




                                      No. 20-11232


   States v. Guy, 633 F. App’x 851, 855 (5th Cir. 2015) (per curiam). But a sub-
   sequent published decision noted that the issue was still open. See United
   States v. Gozes-Wagner, 977 F.3d 323, 335 n.7 (5th Cir. 2020). We confront the
   question here.
          We conclude that de novo review is appropriate. A court “by definition
   abuses its discretion when it makes an error of law.” Kane v. Nat’l Union Fire
   Ins. Co., 535 F.3d 380, 384 (5th Cir. 2008) (per curiam) (quotation omitted).
   To punish a defendant for exercising her trial rights would be a constitutional
   violation, see Gozes-Wagner, 977 F.3d at 334–35; Bordenkircher v. Hayes,
   434 U.S. 357, 363 (1978), making it an error of law. Sentences are within a
   trial court’s discretion, but reliance on an impermissible factor is a per se abuse
   of discretion, see, e.g., In re Volkswagen AG, 371 F.3d 201, 206 (5th Cir. 2004)
   (en banc), further indicating that de novo review is appropriate.
          Moreover, plain error is premised on a defendant’s failure to object.
   See Puckett, 556 U.S. at 134. Though there might be room for objections dur-
   ing the sentencing hearing, see Gozes-Wagner, 977 F.3d at 335 n.7, the court’s
   final explanation of a sentence is not to be interrupted, and it ends the pro-
   ceedings. A defendant like Molina would thus have no opportunity to object
   to comments made for the first time at that stage. Plain error would be legally
   and practically inapposite to review legal errors committed by a district judge
   while announcing a sentence, so we apply de novo review.

                                           B.
          Although some of the district court’s statements raise eyebrows when
   read out of context, we conclude the court did not err. The judge said that if
   Molina had “pled to this,” the judge would have “look[ed] at this far differ-
   ently.” She complained that Molina “sat through a full proffer . . . and . . .
   still wouldn’t take [a sentence of ] four or five years. And . . . then [she]
   insisted on going to trial.” Molina also points out that her co-conspirators




                                           9
Case: 20-11232       Document: 00516454235             Page: 10       Date Filed: 08/31/2022




                                        No. 20-11232


   typically received lighter sentences,1 and the judge noted that she “ha[d] gone
   way down” from the guidelines range in analogous cases.
           But “[o]ne stray comment does not create error when it can be under-
   stood in the context of a lengthy sentencing hearing,” Gozes-Wagner, 977 F.3d
   at 340 n.12, and we read the district judge’s overall point as innocuous.
   “[T]he key for [her]” was “the testimony at trial,” and specifically the fact
   that Molina provided some of it. Molina’s willingness to perjure herself dem-
   onstrated dishonesty and lack of contrition. The judge also referred to “all
   the evidence [that] came out at trial.” It is not constitutionally problematic
   that “in the course of the proof at trial the judge may gather a fuller appre-
   ciation of the nature and extent of the crimes charged.” Alabama v. Smith,
   490 U.S. 794, 801 (1989). With her fuller understanding of Molina, the judge
   saw her to be someone who “felt [she was] smarter than everybody else here.”
           Thus, in the district court’s understanding, Molina was someone who
   thought she could outsmart the system and did not mind lying to do so. Her
   willingness to go to trial rather than plead was evidence of that tendency, but
   the decision backfired because it allowed so much evidence of Molina’s true
   self to be presented. We have no occasion to question that understanding; we
   relate it only to explain our inference that the district court did not treat
   Molina’s decision to stand trial as a discrete offense. Because the district
   court did not punish Molina for exercising her trial right, we reject this chal-
   lenge to her sentence.2
           AFFIRMED.


           1
             That point has limited relevance, however, because “a defendant who cooperates
   with the Government is not similarly situated to one who refuses to do so.” Gozes-Wagner,
   977 F.3d at 337.
           2
             Because we do not remand for resentencing, we need not consider Molina’s
   request that the case be reassigned to a different judge.




                                              10